t c memo united_states tax_court edward w and edith m arnold petitioners v commissioner of internal revenue respondent docket no filed date edward w and edith m arnold pro sese kelley a blaine for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in addition to and penalties on petitioners’ federal_income_tax deficiency sec_6651 sec_6662 year dollar_figure -- dollar_figure big_number dollar_figure dollar_figure addition_to_tax penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after a concession by respondent the issues for decision are whether petitioners substantiated deductions losses and or cost_of_goods_sold in excess of amounts respondent allowed or conceded for and whether petitioners are liable for self-employment_tax in and whether petitioners are liable for the sec_6651 addition_to_tax for and whether petitioners are liable for the sec_6662 penalty for and findings_of_fact none of the facts have been stipulated confronted with petitioners’ refusal to work toward a stipulation of facts respondent filed among other things requests for admission pursuant to rule after the court granted a motion by petitioners to extend the time for their reply to respondent’s requests for admission petitioners did not file a response within the time permitted to respondent’s requests for admission including the extension of time granted by the court respondent concedes that petitioners substantiated dollar_figure in labor expenses for attributable to services performed by william ray accordingly each matter in the requests for admission was deemed admitted pursuant to rule c approximately week after the matters of which respondent requested admission were deemed admitted pursuant to rule c petitioners served on the court an untimely response to respondent’s requests for admission the court ordered the deemed admissions withdrawn and ordered petitioners’ response to requests for admission be filed the facts petitioners admitted in the response to requests for admission are conclusively established and are so found see rule f unless otherwise indicated all facts relate to the years in issue--2002 and at the time they filed the petition petitioners resided in portland oregon i income self-employment_tax edith arnold was a realtor associated with coldwell banker and edward arnold was an accountant and tax_return_preparer mrs arnold was the 100-percent owner of edith m arnold p c eapc mrs arnold operated eapc as a vehicle for her real_estate practice mrs arnold assigned to eapc the payments she earned for her services as a realtor eapc has never paid mrs arnold wages or a salary eapc has never withheld payroll_taxes on the money it distributed to mrs arnold mrs arnold had complete control_over whether eapc paid and or reported wages to her mrs arnold used her own name not eapc and without reference to eapc on documents accounting for expenses payments and sales commissions connected with her real_estate practice associated with coldwell banker mr arnold was the 100-percent owner of pacific controller inc pci mr arnold operated pci as a vehicle for his accounting and tax preparation business mr arnold assigned to pci the payments he received from customers for his personal accounting services pci has never paid mr arnold wages or a salary mr arnold had complete control_over whether pci paid and or reported wages to him pci has never withheld payroll_taxes on the money it distributed to mr arnold there was no contract between mr arnold and pci giving pci the right to control mr arnold’s performance of services eapc and pci are s_corporations petitioners reported nonpassive_income distributions of net_income after expenses from eapc and pci on schedules e supplemental income and loss of their and joint federal_income_tax returns mr arnold prepared the and tax returns for petitioners eapc and pci petitioners reported zero wage income on their and joint federal_income_tax returns ii disallowed deductions and other_amounts claimed by petitioners a interest on schedule e of their return petitioners deducted dollar_figure in interest neither petitioner paid any interest to pci b labor expenses on schedules e of their and returns petitioners deducted dollar_figure and dollar_figure respectively of labor expenses respondent concedes that petitioners paid dollar_figure in labor expenses for attributable to services performed by william ray c western timber farms inc on each of their and returns petitioners claimed a schedule e loss relating to an entity known as western timber farms inc d orion cost_of_goods_sold capital_loss on schedule c profit or loss from business of their return petitioners claimed dollar_figure in cost_of_goods_sold related to orion venture orion the principal business or professional activity code entered on the schedule c for orion is which the schedule c instructions state is for other financial investment activities including investment advice on their and returns petitioners indicated that they did not have an interest in a financial_account in a foreign_country such as a bank account securities account or other financial_account in and however petitioners sent money to orion via wire transfers to banks and beneficiaries in st kitts west indies and nevis west indies orion purportedly invested in foreign_currency trades that could net returns of percent to percent per month and percent to percent per year orion appears to have been in part a ponzi scheme many investors however successfully withdrew funds from orion which built customer confidence that orion’s operations were legitimate and that the returns and gains orion reported to customers including petitioners were real in date petitioners received a letter from the u s postal inspection service uspis dated date that indicated that petitioners might have been victims of fraud associated with orion following receipt of the date letter from the uspis petitioners attempted to recover funds they had transferred to orion during a newspaper printed a story about orion which stated that the founder of orion was suspected of misusing money provided to orion sometime after reading the newspaper article petitioners believed that any money they provided to orion was lost and that their interest in orion was worthless some of the money orion received was invested in currency trades on their and returns petitioners claimed earned_income credits eic of dollar_figure and dollar_figure respectively on their return petitioners did not report any of the gains that orion reported in statements to petitioners which petitioners received during on date petitioners signed their return on date respondent received petitioners return opinion generally respondent’s deficiency determinations set forth in the notice_of_deficiency are presumed correct and petitioners bear the burden of showing the determinations are in error rule a 290_us_111 sec_7491 however shifts the burden_of_proof to the commissioner with respect to a factual issue affecting the tax_liability of a taxpayer who meets certain conditions petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue affecting the deficiencies in their tax accordingly petitioners bear the burden_of_proof see rule a i self-employment_tax sec_1401 imposes self-employment_tax on self-employment_income sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from the carrying on of any trade_or_business by such individual less allowable deductions attributable to such trade_or_business a fundamental principle of tax law is that income is taxed to the person who earns it 337_us_733 281_us_111 johnston v commissioner tcmemo_2000_315 the existence of a validly organized and operated corporation does not preclude taxation of income to the service provider instead of the corporation 530_f2d_772 8th cir 88_tc_604 affd without published opinion 855_f2d_855 8th cir see also commissioner v culbertson supra pincite deciding whether the corporation or the service provider earned the income requires that we decide whether the corporation or its service-performing agent or shareholder controls the earning of the income 78_tc_882 and cases cited thereat affd without published opinion 734_f2d_20 9th cir a corporation earns the income if a the service provider is an employee of a corporation which has the right to direct or control that employee in some meaningful sense and b there exists a contract or similar arrangement between the corporation and the person or entity using the services which recognizes the corporation’s right to direct or control the work of the service provider haag v commissioner supra pincite johnson v commissioner supra pincite see also 104_tc_140 petitioners admitted that there was no contract between mr arnold and pci recognizing the right of pci to control mr arnold’s performance of services there is no credible_evidence that mrs arnold contracted with eapc to perform real_estate services or that eapc controlled mrs arnold in some meaningful sense we conclude that eapc did not control mrs arnold’s performance of real_estate services and that pci did not control mr arnold’s performance of accounting or return preparation services accordingly we sustain respondent’s determination that petitioners are subject_to self-employment_tax in and on income from their accounting return preparation and real_estate activities ii deductions deductions are a matter of legislative grace and petitioners have the burden of showing that they are entitled to any deduction claimed see rule a 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs additionally taxpayers bear the burden of substantiating the amount and purpose of the item they claimed as a deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioners rely on their own testimony to substantiate the claimed expenses and deductions at issue the court is not required to accept petitioners’ unsubstantiated testimony see 338_f2d_602 9th cir affg 41_tc_593 we found petitioners’ testimony to be general vague conclusory and or questionable in certain material respects on the record we repeatedly noted mr arnold’s lack of credibility under the circumstances presented herein we are not required to and generally do not rely on petitioners’ testimony to sustain their burden of establishing error in respondent’s determinations see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per petitioners also may rely on the testimony of william ray apart from mr ray’s testimony that he was paid dollar_figure for services rendered during most of mr ray’s testimony was general vague and conclusory with the exception of the amount he was paid he generally lacked sufficient knowledge about the items facts in issue mr ray’s testimony is not sufficient to support petitioners’ assertions curiam tcmemo_1969_159 87_tc_74 if taxpayers establish that they have incurred deductible expenses but are unable to substantiate the exact amounts we can in some circumstances estimate the deductible amounts but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimates see 39_f2d_540 2d cir 85_tc_731 in estimating the amounts allowable we bear heavily upon the taxpayer whose inexactitude is of his own making see cohan v commissioner supra pincite we shall not rely on the cohan_rule as petitioners have not presented sufficient evidence to establish a rational basis for making an estimate furthermore the evidence does not establish that petitioners incurred any interest_expense or had any cost_of_goods_sold accordingly we sustain respondent’s disallowance of the interest_expense the labor expenses the western timber farms inc losses and the cost_of_goods_sold at trial petitioners contended that they suffered a dollar_figure capital_loss related to orion the parties tried this issue by consent see rule b when issues not raised by the pleadings are tried by express or implied consent of the parties the issues shall be continued sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not compensated by insurance or otherwise sec_165 limits the loss deduction for individuals to losses_incurred in a trade_or_business losses_incurred in a transaction entered into for profit and certain other losses including those arising from a casualty or from theft sec_165 provides that if any security which is a capital_asset becomes worthless during the taxable_year then the resulting loss shall be treated as a loss from the sale_or_exchange on the last day of the taxable_year of a capital_asset sec_165 defines security for purposes of sec_165 as a share of stock in a corporation a right to subscribe for or to receive a share of stock in a corporation or a bond debenture note or certificate or other evidence_of_indebtedness issued by a corporation or by a government or political_subdivision thereof with interest_coupons or in_registered_form petitioners have failed to prove they held a security for purposes of sec_165 with respect to orion if and when orion became worthless and that they suffered a loss related to orion during the years in issue see sec_1001 sec_1011 sec_1012 continued treated as if they had been raised in the pleadings rule b accordingly we conclude that petitioners are not entitled to a deduction for a loss related to orion during the years in issue iii addition_to_tax and penalties sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite a sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect a federal_income_tax return made on the we note that the issue regarding the alleged dollar_figure capital_loss related to orion first arose at trial in their opening brief petitioners state that the issue regarding orion opened the possibility of reporting the loss as a casualty theft_loss with full disclosure petitioner sic has elected the capital_loss as all they knew in sic was that the investment was worthless accordingly whether there was a theft_loss is not at issue basis of a calendar_year must be filed on or before april following the close of the calendar_year unless the due_date is extended sec_6072 on brief respondent notes that petitioners’ return was due on date presumably on account of an extension of time to file petitioners filed their return on date accordingly respondent has met his burden of production on this issue petitioners claimed their failure to timely file for was due to reasonable_cause and not willful neglect because mr arnold was ill at the time petitioners rely on their own testimony the court is not required to accept petitioners’ unsubstantiated testimony see wood v commissioner f 2d pincite the court need not accept at face value a witness’s testimony that is self-interested or otherwise questionable see 227_f2d_270 5th cir affg a memorandum opinion of this court 221_f2d_152 8th cir affg tcmemo_1954_51 schroeder v commissioner tcmemo_1986_467 this is so even when the testimony is uncontroverted if it is improbable unreasonable or questionable archer v commissioner supra pincite weiss v commissioner supra pincite see 140_us_417 we found petitioners’ testimony to be conclusory and or questionable in certain material respects under the circumstances presented here we are not required to and generally do not rely on petitioners’ testimony see lerch v commissioner f 2d pincite geiger v commissioner f 2d pincite tokarski v commissioner t c pincite petitioners did not call any medical professionals as witnesses to testify about mr arnold’s health we infer that such testimony would not have been favorable to petitioners see 6_tc_1158 affd 162_f2d_513 10th cir during the same period mr arnold was supposedly too ill to timely file petitioners’ return mr arnold worked as a return preparer went to his office and oversaw the preparation of tax returns additionally during the same period of mr arnold’s alleged illness or incapacity petitioners timely filed their return furthermore there is no credible_evidence that mrs arnold could not have timely filed petitioners’ return or a separate_return for herself for having had the opportunity to observe petitioners we find their claim not credible petitioners’ failure_to_file was not due to reasonable_cause it was due to willful neglect accordingly we sustain respondent’s determination that petitioners are liable for the addition_to_tax pursuant to sec_6651 for b sec_6662 penalty pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and whether applied because of a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code sec_6662 respondent established that petitioners failed to substantiate items properly and on their and returns a petitioners claimed eics of dollar_figure and dollar_figure respectively which is patently frivolous as the maximum eic for both and was less than dollar_figure and b petitioners reported that they did not have an interest in a financial_account in a foreign_country even though in and petitioners sent money to orion via wire transfers to banks and beneficiaries in st kitts west indies and nevis west indies see sec_1_6662-3 income_tax regs accordingly respondent met his burden of production for the sec_6662 penalty for the years in issue petitioners failed to establish that they had reasonable_cause or acted in good_faith for the years in issue accordingly petitioners are liable for the sec_6662 penalty for and c sec_6673 the court considers sua sponte whether petitioners have engaged in behavior that warrants imposition of a penalty pursuant to sec_6673 sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay the circumstances herein suggest that petitioners may have instituted and maintained this proceeding primarily for purposes of delay petitioners filed three motions for continuance--the first was filed shortly before trial the second was filed at calendar call and the last was filed on the date of trial the court denied all three motions for continuance furthermore arnold v commissioner tcmemo_2005_256 arnold i involved petitioners’ and tax years the years immediately preceding the years at issue in the case at bar in arnold i petitioners failed to substantiate the same or similar deductions items in arnold i on the basis of facts substantially_similar to those of the case at bar the court sustained respondent’s determination regarding the western timber farms inc labor and interest deductions held that petitioners were subject_to self-employment_tax on their return preparation income and realtor income and upheld the imposition of accuracy-related_penalties in the case at bar petitioners made the same arguments regarding the same or similar items that the court rejected in arnold i the court issued the opinion in arnold i before the notice of trial was sent to petitioners in the case at bar and the decision in arnold i was final--petitioners did not appeal the decision in arnold i--before the opening briefs were due in the case at bar see sec_7482 fed r app p accordingly petitioners knew their arguments had been rejected well before trial additionally petitioners failed to provide respondent with information requested until they were compelled to do so by the court failed to substantiate items and repeatedly sought to delay the trial of the case at bar we however shall not impose a penalty pursuant to sec_6673 we take this opportunity to admonish petitioners that the court will strongly consider imposing such a penalty if they return to the court and proceed in a similar fashion in the future in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
